OPINION ON REMAND
DIES, Chief Justice.
Appellant was convicted by a jury of the offense of possession of methamphetamine, a controlled substance. The trial court assessed punishment of 15 years and 6 months confinement in the Texas Department of Corrections. This Court reversed appellant’s conviction because of the improper admission of $7,000.00 in cash as evidence that appellant was a narcotics dealer. Martin v. State, 761 S.W.2d 26 (Tex.App.—Beaumont 1988, pet. granted). Upon the State’s petition for discretionary review the Court of Criminal Appeals held that this Court erred in not conducting a harm analysis and remanded the cause to this Court for a determination whether the admission of the evidence was harmful error under TEX.R.APP.P. 81(b)(2)1. Martin v. State, 764 S.W.2d 562 (Tex.Crim.App.1989).
*535Under Rule 81(b)(2) we may only hold that the error was harmless if we find beyond a reasonable doubt that the admission of the money made no contribution to the conviction or the punishment. Rose v. State, 752 S.W.2d 529, 552 (Tex.Crim.App.1987) (opinion on rehearing). Since the trial court assessed punishment, it is presumed that he disregarded the inadmissible evidence in reaching that decision. Tolbert v. State, 743 S.W.2d 631 (Tex.Crim.App.1988).
In Tolbert v. State, supra, the Court of Criminal Appeals held that the appellant “carries the burden of proving that the trial court relied upon or even considered the inadmissible evidence in reaching his verdict or determining punishment.” Id. at 633. The Court of Criminal Appeals further held that where the record does not reveal “overt reliance” by the trial court upon the inadmissible evidence and the properly admitted evidence is sufficient to sustain the judgment, then the presumption that the trial court disregarded the inadmissible evidence is applicable. Id. at 634-35. In the present case the record does not reveal “overt reliance” by the trial court upon the inadmissible evidence. Furthermore, the trial court had “sufficient” admissible evidence before him to justify a sentence of fifteen years and six months confinement. Therefore, under the rules expressed in Tolbert, we are compelled to conclude that, as to the punishment assessed by the trial court, the erroneous admission of the money in evidence was harmless beyond a reasonable doubt.
However, we reach this decision with reluctance and some confusion. This is so because the holdings and reasoning in Tolbert seems to be vastly different from the approach taken by the Court of Criminal Appeals in reviewing the harmlessness issue where punishment is assessed by a jury. See Rose v. State, 752 S.W.2d at 552.
In Rose, at 554, the error in the punishment phase of the jury trial was held harmless where an admonitory instruction raised a presumption that the jury disregarded the statutory parole law instruction. However, the Court of Criminal Appeals did not state or even imply that under TEX.R. APP.P. 81(b)(2) it was proper to hold that such presumption alone was sufficient to hold the error made no contribution to the punishment assessed beyond a reasonable doubt. The Court went on to identify other factors militating in favor of a harsh sentence. Id. These factors were the heinous facts surrounding the offense for which the appellant had been convicted and the evidence of his prior convictions. Id. It therefore appears that a legal presumption is not, in and of itself, sufficient to hold that a jury verdict was unaffected by punishment phase error. Nevertheless, under Tolbert, supra, a legal presumption is sufficient basis upon which to base a finding that, beyond a reasonable doubt, the trial judge did not rely upon inadmissible evidence in reaching a decision on punishment.
Though the Court of Criminal Appeals did not mention Rule 81(b)(2) in its opinion in Tolbert, we presume that the Court did apply the rule it devised and promulgated. Therefore, we follow the strictures of Tolbert in analyzing the question of harmlessness under Rule 81(b)(2) in the present case. We hold that the error made no contribution, beyond a reasonable doubt, to appellant’s punishment. Were we to conclude that the method of analyzing harm as regards punishment which was set out in Rose was appropriate here, we would reach a different decision.
Appellant was over 50 years old at the time of the alleged offense. The evidence showed that the methamphetamine in her purse amounted to approximately 50 grams. There was no evidence that appellant had previously been convicted of so much as a traffic offense. There was no evidence that she had a bad reputation in the community. Nevertheless, the trial court sentenced her to 15½ years in prison. It appears that the only factor arguably militating in favor of harsh punishment was the amount of methamphetamine found in appellant’s purse. There was no evidence whether this is a particularly large amount of methamphetamine for a person to possess at one time or not. Therefore, under a Rose analysis, we would *536be unable to find, beyond a reasonable doubt, that the trial court had disregarded the inadmissible evidence and the inferences that could be drawn therefrom in assessing punishment.
The State characterizes the admissible evidence of appellant’s guilt as overwhelming. Police found methamphetamine in appellant’s purse which was lying next to her on a couch when plainclothes officers entered her son-in-law’s house. One officer testified that appellant grabbed the purse and clutched it in her lap, as if to hide something, when he announced that he was going to search the women’s purses for weapons. Another officer testified that appellant grabbed the purse and clutched it in her lap when he entered the house in plain clothes, drew his pistol, and told everyone present to freeze.
The State had the burden of showing that appellant knew that the substance in her purse was contraband. Payne v. State, 480 S.W.2d 732, 734 (Tex.Crim.App.1972). While appellant’s furtive gesture would justify an inference that she knew that her purse contained contraband, evidence of such gesture does not seem to compel such an inference. This is especially so in light of the two different versions of the sequence of events leading to appellant’s gesture which were related to the jury by the officers. Furthermore, sufficiency of the admissible evidence to sustain a conviction is not the issue. See Lewis v. State, 737 S.W.2d 857 (Tex.App.—Houston [1st Dist.] 1987, pet. ref’d). After thorough review of the record, we cannot find that the erroneous admission of the money in evidence made no contribution to appellant’s conviction beyond a reasonable doubt. Therefore, this cause is reversed and remanded to the trial court.
REVERSED AND REMANDED.

. The State argued that the error, if any, in admitting the evidence in question was harmless for the first time on motion for rehearing. We refused to consider such argument made for the first time on rehearing. Therefore, we must conclude, since the Court of Criminal Appeals has remanded the case on this issue, that it is now the law of the State of Texas that an appellate court must conduct a harm analysis in every instance in which it finds error in the trial court proceedings, regardless of whether the issue of harmfulness is raised on appeal by any party.